          Case 1:19-cv-12539-PBS Document 8 Filed 01/21/20 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACUSETTS

                                                    )
 BLOCK & LEVITON LLP,                               )
                                                    )
                       Plaintiff,                   )
                                                    )
                        v.                          ) Civil Action No. 1:19-cv-12539-PBS
                                                    )
 FEDERAL TRADE COMMISSION,                          )
                                                    )
                       Defendant.                   )
                                                    )

               DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant Federal Trade Commission (“FTC” or “Defendant”), by and through its attorney,

Andrew E. Lelling, United States Attorney for the District of Massachusetts, submits the following

Answer to the Complaint by Plaintiff Block & Leviton LLP (“Plaintiff”).

                                           ANSWER

       By way of general response, all allegations made or intended to be made against Defendant

are denied unless specifically admitted, and any factual averment admitted is admitted only as to

the specific facts and not as to any conclusions, characterizations, implications, or speculations

stated, incorporated, or implied in connection therewith. Defendant reserves its rights to amend

this Answer if appropriate following discovery or investigation in this matter. The foregoing is

incorporated into each paragraph of this Answer.

       Defendant responds as follows to the individual paragraphs set forth in the Complaint:
            Case 1:19-cv-12539-PBS Document 8 Filed 01/21/20 Page 2 of 7



                                        INTRODUCTION 1

       1.      The allegations contained in Paragraph 1 consist of Plaintiff’s characterization of

this action, to which no response is required. To the extent a response is required, Defendant admits

that this action purports to be brought under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, et seq., seeking the release of certain documents related to Facebook. 2

       2.      The allegations contained in Paragraph 2 do not set forth a claim or aver facts in

support of a claim to which a response is required. To the extent a response is required, Defendant

lacks knowledge or sufficient information to form a belief as to the truth or falsity of allegations,

and therefore denies the allegations.

       3.      The allegations contained in Paragraph 3 consist of Plaintiff’s characterization of

an article published by The Washington Post on July 22, 2019, to which no response is required.

To the extent a response is required, Defendant admits that such an article exists and respectfully

refers the Court to that article for a complete and accurate statement of its contents.

       4.      The allegations contained in Paragraph 4 consist of Plaintiff’s characterization of

an article published by The Washington Post on July 22, 2019, to which no response is required.

To the extent a response is required, Defendant admits that such an article exists and respectfully

refers the Court to that article for a complete and accurate statement of its contents.

       5.      The allegations contained in Paragraph 5 consist of Plaintiff’s characterization of

an article published by The Washington Post on July 22, 2019, to which no response is required.

To the extent a response is required, Defendant admits that such an article exists and respectfully


       1
         For the convenience of the Court, Defendant replicates herein certain section headings
used in the Complaint. To the extent that any such heading is construed to state, incorporate, or
imply any factual allegations, Defendant expressly denies such allegations.
       2
          The capitalized term “Paragraph” as used herein refers to the numbered paragraphs set
forth in the Complaint.

                                                  2
             Case 1:19-cv-12539-PBS Document 8 Filed 01/21/20 Page 3 of 7



refers the Court to that article for a complete and accurate statement of its contents.

        6.      The allegations contained in the first sentence of Paragraph 6 consist of Plaintiff’s

characterization of a Form 10-Q filed by Facebook on April 25, 2019, to which no response is

required. To the extent a response is required. Defendant admits that such a document exists and

respectfully refers the Court to the referenced document for a complete and accurate statement of

its contents. With regard to the second sentence of Paragraph 6, Defendant admits that in 2019

Facebook agreed to pay $5 billion as a civil penalty to settle FTC charges that Facebook violated

a 2012 FTC order, but otherwise lacks knowledge or sufficient information to form a belief as to

the truth or falsity of the allegations concerning Facebook’s decisionmaking,

                                               PARTIES

        7.      The allegations contained in Paragraph 7 consist of Plaintiff’s description of itself

and do not set forth a claim or aver facts in support of a claim to which a response is required. To

the extent that a response is required, Defendant lacks knowledge or sufficient information to form

a belief as to the truth or falsity of the allegations.

        8.      Defendants admits that it is an agency of the federal government and that it

possesses records responsive to a FOIA request that Plaintiff submitted to the FTC on October 30,

2019.

                                   JURISDICTION AND VENUE

        9.      The allegations contained in Paragraph 9 consist of Plaintiff’s conclusions of law

regarding subject matter jurisdiction, to which no response is required. To the extent a response is

required, Defendant admits that this action purports to be brought pursuant to the FOIA, 5 U.S.C.

§ 552, et seq, and that this Court has subject matter jurisdiction over this action.




                                                     3
          Case 1:19-cv-12539-PBS Document 8 Filed 01/21/20 Page 4 of 7



       10.     The allegations contained in Paragraph 10 consist of Plaintiff’s conclusions of law

regarding venue, to which no response is required. To the extent a response is required, Defendant

admits that 5 U.S.C. § 552(a)(4)(B) governs venue in actions brought pursuant to the FOIA, and

that venue is proper in this Court.

       11.     Defendants admits the allegations contained in paragraph 11.

                                             FACTS

       12.     Defendant admits the allegations contained in Paragraph 12.

       13.     Defendant admits that Plaintiff’s October 30, 2019 FOIA request to the FTC

specified the three categories of documents described in Paragraph 13.

       14.     Defendant admits that the FTC responded to Plaintiff’s FOIA request in a letter

dated November 6, 2019, but denies that the allegations contained in Paragraph 14 fully describe

the cited document. Defendant respectfully refers the Court to the referenced document for a

complete and accurate statement of its contents.

       15.     Defendant denies the allegations in Paragraph 15.

       16.     Defendant admits the first sentence of Paragraph 16. The remainder of this

paragraph consists of Plaintiff’s characterization of arguments it made in its administrative appeal

and conclusions of law, to which no response is required. To the extent a response is required, the

allegations are denied.

       17.     Defendant admits that the FTC responded to Plaintiff’s appeal in a letter dated

December 9, 2019, but denies that the allegations contained in Paragraph 17 fully describe the

cited document. Defendant respectfully refers the Court to the referenced document for a complete

and accurate statement of its contents. The allegations of Paragraph 17 include Plaintiff’s




                                                   4
           Case 1:19-cv-12539-PBS Document 8 Filed 01/21/20 Page 5 of 7



conclusion of law concerning the applicability of the FOIA exemption asserted by the FTC, to

which no response is required. To the extent a response is required, the allegations are denied.

       18.     Defendant denies the allegations in Paragraph 18.

                                             COUNT I

                   Violation of FOIA: Wrongful Withholding of Documents

       19.     Defendant incorporates by reference its responses to all preceding paragraphs.

       20.     The allegations contained in Paragraph 20 consist of Plaintiff’s conclusions of law,

to which no response is required. To the extent a response is required, the allegations are denied,

except Defendant admits that it is subject to the provisions of the FOIA, 5 U.S.C. § 552, et seq.

       21.     The allegations contained in Paragraph 21 consist of Plaintiff’s conclusions of law,

to which no response is required. To the extent a response is required, the allegations are denied.

       22.     The allegations contained in Paragraph 22 consist of Plaintiff’s conclusions of law,

to which no response is required. To the extent a response is required, the allegations are denied.

                                    REQUEST FOR RELIEF

       The remainder of the Complaint consists of Plaintiff’s Prayer for Relief, to which no

response is required. To the extent that a response is necessary, Defendant incorporates by

reference its responses to all preceding paragraphs, denies the allegations in the Prayer for Relief,

and denies that Plaintiff is entitled to the relief requested in the Complaint.

                                  AFFIRMATIVE DEFENSES

       By way of further response, Defendant sets forth the following separate affirmative

defenses without assuming the burden of proof that would otherwise rest with Plaintiff. Defendant

expressly reserves the right to rely upon other affirmative defenses that may become available

during discovery in this case.



                                                  5
           Case 1:19-cv-12539-PBS Document 8 Filed 01/21/20 Page 6 of 7



                                   FIRST AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

        Any information that Defendant has withheld in response to Plaintiff’s FOIA request is

exempt in whole or in part under the FOIA, 5 U.S.C. § 552 et seq.

                                   THIRD AFFIRMATIVE DEFENSE

        The Court lacks jurisdiction over any matter to the extent Plaintiff failed to satisfy

prerequisites to suit, as well as over any requests or allegations that are not contained in the FOIA

request at issue in this action.

                              FOURTH AFFIRMATIVE DEFENSE

        Plaintiff is not entitled to attorney’s fees or costs in this action.

                                      PRAYER FOR RELIEF

        WHEREFORE, Defendant prays that the Court deny the relief requested in the Complaint,

and that the Court dismiss the Complaint against it, with prejudice.




                                                    6
         Case 1:19-cv-12539-PBS Document 8 Filed 01/21/20 Page 7 of 7



                                    Respectfully submitted,

                                    FEDERAL TRADE COMMISSION

                                    By its attorney,

                                    ANDREW E. LELLING
                                    United States Attorney

                              By:   /s/ Jason C. Weida
                                    Jason C. Weida
                                    Assistant U.S. Attorney
                                    United States Attorney’s Office
                                    John Joseph Moakley U.S. Courthouse
                                    1 Courthouse Way, Suite 9200
                                    Boston, MA 02210
                                    (617) 748-3180
Dated: January 21, 2020             Jason.Weida@usdoj.gov




                                       7
